Chapman, C. J.
The defendants sent to Almarin F. Badger, the plaintiff’s intestate, the policy in question, containing the following clause: “ Nor shall this policy be in force until it is countersigned by A. F. Badger, agent at Boston.” He received the policy and had it in his power to make it a valid contract by countersigning. But he did not do this, and consequently the policy never became in force. We need not inquire into the motives of the company for inserting this conditio.n; nor into his motives for neglecting to comply with it. It is sufficient that the defendants had a right to insert it and to insist upon it. There is no evidence tending to show that it was waived.

Judgment for the defendants.